NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         JAN 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 RAYMOND FELDMAN; et al.,                          No. 15-56958

                   Plaintiffs-Appellants,          D.C. No. 2:15-cv-04892-MMM-
                                                   JEM
   v.

 THE HONORABLE PATTI JO McKAY;                     MEMORANDUM*
 et al.,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                             Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Plaintiffs appeal pro se from the district court’s judgment dismissing their 42

U.S.C. § 1983 action alleging federal and state law claims in connection with

plaintiffs’ state court unlawful detainer proceedings. We have jurisdiction under


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal under the Rooker-Feldman

doctrine, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003), and we affirm.

      The district court properly dismissed plaintiffs’ action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because their claims

constituted a forbidden “de facto appeal” of a prior, final state court judgment. See

id. at 1163 (“It is a forbidden de facto appeal under Rooker-Feldman when the

plaintiff in federal district court complains of a legal wrong allegedly committed

by the state court, and seeks relief from the judgment of that court.”); see also

Mothershed v. Justices of Supreme Court, 410 F.3d 602, 604 n.1 (9th Cir. 2005)

(state court proceedings “ended for Rooker-Feldman purposes” upon state supreme

court’s denial of a request for writ of mandamus). We reject as unsupported by the

record plaintiffs’ contention that defendants issued a void order in state court

proceedings that precluded the application of Rooker-Feldman.

      Contrary to plaintiffs’ contention, the district court’s order granting the

motion to dismiss did not violate the law of the case doctrine because the issues

presented in that motion had not already been decided by the district court or a

higher court. See Ctr. for Biological Diversity v. Salazar, 706 F.3d 1085, 1090

(9th Cir. 2013) (law of the case doctrine pertains to reconsideration of “an issue

                                          2                                     15-56958
that has already been decided by the same court or a higher court in the same

case.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          3                                 15-56958